DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Receipt is acknowledged of the amendment and response filed 4/2/2021. Claims 1-14 are pending in the application and were subject to restriction/election requirement.
Election/Restrictions
Applicant’s election without traverse of claims group 1 claims 1-9 in the reply filed on 4/2/2021 is acknowledged. Claims 10-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on4/2/2021.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/31/2020, 11/4/2020,4/28/2020 and 6/11/2019 were filed before the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.  PTO-1449 forms were attached to the previous office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 2,3 and dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites, “wherein the cheese is provided in crumbled form”. However, claim 1 requires a crumbling step. It is unclear whether the cheese is “provided in crumbled form” in the first step; and if so whether  a second crumbling is done. Appropriate correction is required.
Claim 3 discloses steps of manufacturing cheese, manufacturing the native casein concentrate without any process steps. One of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 9 is rejected under 35 U.S.C. 102(a) (2) as being anticipated by   Degn et al.     WO 03/007733 A1, cited by the applicant in an IDS.
Claim 9 is a product-by-process claim. A product-by-process claim is not limited by the manipulations of process steps only the structure implied by the steps. WO 
Claim 9 is therefore anticipated by the disclosure in Degn and is therefore not patentable.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claims 1-9 are  rejected under 35 U.S.C. 103 as being unpatentable over  Murphy et al. US2005196509A1 in view of  Degn et al. WO 03/007733 A, cited by the applicant in an IDS.
Regarding claims 1-7, Murphy   discloses a method of manufacturing a heat stable cheese product  with the steps of providing a cheese, hydrocolloid exemplified by starches, celluloses, gums ([0038]-[0046]),  optionally a casein concentrate  for an analog cheese [0065][0066], a protein cross-linking enzyme, [0048]-[0053] with pH adjustment [0056] as claimed and optionally shaping the cheese; thereby motivating one of ordinary skill in the art to apply both a hydrocolloid selected from known hydrocolloids generally used in making milk products, a known cross-linking enzyme, and optionally a known vegetable protein,  to make a heat stable product as claimed. One would do so with a reasonable expectation of success, based on the disclosure in Degn, wherein the inventors found that there is a synergy between added hydrocolloids and enzymatic cross-linking in making stable protein containing foods, in particular, milk products.
Regarding claim 8, Murphy discloses optionally including plant proteins [0062].
Regarding claim 9, Murphy discloses a heat stable cheese product as claimed. 
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over  
EP 1889545 A1 to Unilever PLC, in view of Degn et al. WO 03/007733 A1 cited by the applicant in an IDS. 
Unilever [0017]  discloses a process for preparing a heat-stable milk protein product, comprising: providing cheese, mincing the cheese, kneading the cheese with a hydrocolloid - starch, and extruding the mixture, thus subjecting it to a heat treatment, and forming the final products in the desired shape. The mixture is obviously cooled down at least when exiting the extruder.
Unilever [0009] teaches that the hydrocolloids may be used in a mixture with other cross-linking agents, such as cross-linking enzymes, specifically trans-glutaminases [0014], thereby motivating one of ordinary skill in the art to apply both a hydrocolloid selected from known hydrocolloids generally used in making milk products, a known cross-linking enzyme, and optionally a known vegetable protein, to make a heat stable product as claimed.  One would do so with a reasonable expectation of success, based on the disclosure in Degn, wherein the inventors found that there is a synergy between added hydrocolloids and enzymatic cross-linking in making stable protein containing foods, in particular, milk products.
Claims 1-9 are  rejected under 35 U.S.C. 103 as being unpatentable over  Dieter et al. US2009324795A1 in view of Murphy et al. US2005196509A1, and Degn et al. WO 03/007733 A1 cited by the applicant in an IDS.
Dieter discloses a process for producing heat-stable cheese, which can be fried, while maintaining its form, obtained by a process comprising chopping cheese, adding a hydrocolloid - starch and maize semolina, heating the mixture to 80-95°C, and cooling it while forming the cheese into the desired shape.
Dieter does not specifically disclose using a cross-linking enzyme as claimed. Murphy ([0048]-[0053]) for example, however, discloses cross-linking enzymes in making heat stable cheese comprising hydrocolloid (starch).  Murphy   discloses a method of manufacturing a heat stable cheese product  with the steps of providing a cheese, hydrocolloid exemplified by starches, celluloses, gums ([0038]-[0046]),  optionally a casein concentrate  for an analog cheese [0065][0066], a protein cross-linking enzyme, [0048]-[0053] with pH adjustment [0056] as claimed and optionally shaping the cheese. Murphy discloses optionally including plant proteins [0062].
Murphy discloses a heat stable cheese product as claimed. 
As both Dieter and Murphy are directed to making heat stable cheese products, it would have been obvious to one of ordinary skill in the art to modify the method in Dieter with a transglutaminase treatment to make a heat stable cheese product with desired properties, with a reasonable expectation of success. One would do so with a reasonable expectation of success, based on the disclosure in Degn, wherein the inventors found that there is a synergy between added hydrocolloids and enzymatic cross-linking in making stable protein containing foods, in particular, milk products.
Applicant has not shown any unexpected advantages of using a known hydrocolloid with a cross-linking enzyme in making a cheese product as claimed.
Claims 1-9 are therefore prima facie obvious in view of the art. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793